--------------------------------------------------------------------------------

Exhibit 10.1

 
NOTE AND WARRANT PURCHASE AGREEMENT


THIS NOTE AND WARRANT PURCHASE AGREEMENT, dated as of March 30, 2010 (this
“Agreement”), is entered into by and between Helix Wind, Corp., a Nevada
corporation (the “Company”), with its principal executive office at 1848
Commercial Street, San Diego, CA 92113, and St. George Investments, LLC, an
Illinois limited liability company, its successors or assigns (the “Buyer”),
with its principal executive office at 303 East Wacker Drive, Suite 311,
Chicago, Illinois 60601.


W I T N E S S E T H:


WHEREAS, the Company and the Buyer are executing and delivering this Agreement
in reliance upon the exemption from securities registration for offers and sales
to accredited investors afforded, inter alia, by Rule 506 under Regulation D
(“Regulation D”) as promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933, as amended (the “1933
Act”), and/or Section 4(2) of the 1933 Act; and


WHEREAS, the Buyer wishes to acquire from the Company, and the Company desires
to issue and sell to the Buyer, (i) the First Note (as defined hereafter), which
First Note will be convertible into shares of Common Stock, $0.0001 par value,
of the Company (the “Common Stock”), (ii) the First Warrant (as defined
hereafter), which will be exercisable for shares of Common Stock and (iii)
certain Additional Notes and Additional Warrants (as defined hereafter), upon
the terms and subject to the conditions of the First Note, the First Warrant,
the Additional Notes, the Additional Warrants, this Agreement and the other
Transaction Documents (as defined hereafter).


NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:


1.           CERTAIN DEFINITIONS.  As used herein, each of the following terms
has the meaning set forth below, unless the context otherwise requires:


“Affiliate” means, with respect to a specific Person referred to in the relevant
provision, another Person who or which controls or is controlled by or is under
common control with such specified Person.


“Buyer’s Counsel” means Bennett Tueller Johnson & Deere, P.C.


“Buyer Control Person” means each director, executive officer, promoter, and
such other Persons as may be deemed in control of the Buyer pursuant to Rule 405
under the 1933 Act or Section 20 of the 1934 Act (as defined hereafter).


“Certificate of Incorporation” means the certificate of incorporation, articles
of incorporation or other charter document (howsoever denominated) of the
Company, as amended to date.


“Company Control Person” means each director, executive officer, promoter, and
such other Persons as may be deemed in control of the Company pursuant to Rule
405 under the 1933 Act or Section 20 of the 1934 Act.


“Company Counsel” means Steven James Davis, a Professional Corporation.


“Company’s SEC Documents” means the Company’s filings on the SEC’s EDGAR system.

 
 

--------------------------------------------------------------------------------

 

“Conversion Date” means the date a Holder submits a Notice of Conversion, as
provided in the applicable Note (as defined hereafter).


“Conversion Shares” means the shares of Common Stock issuable upon conversion of
the Notes and/or in payment of accrued interest, as contemplated in the Notes.


“Delivery Date” has the meaning ascribed to it in the applicable Note (with
respect to Conversion Shares).


“Holder” means the Person holding the relevant Securities at the relevant time.


“Initial Closing Date” means the date of the closing of the purchase and sale of
the First Note and First Warrant.


“Last Audited Date” means December 31, 2008.


“Material Adverse Effect” means an event or combination of events, which
individually or in the aggregate, would reasonably be expected to (a) adversely
affect the legality, validity or enforceability of the Purchased Securities (as
defined hereafter) or any of the Transaction Documents, (b)  have or result in a
material adverse effect on the results of operations, assets, or financial
condition of the Company and its subsidiaries, taken as a whole, or (c)
adversely impair the Company’s ability to perform fully on a timely basis its
material obligations under any of the Transaction Documents or the transactions
contemplated thereby.


“Maturity Date” has the meaning ascribed to it in the applicable Note.


“Person” means any living person or any entity, such as, but not necessarily
limited to, a corporation, partnership or trust.


“Principal Trading Market” means (a) the American Stock Exchange, (b) the New
York Stock Exchange, (c) the Nasdaq Global Market, (d) the Nasdaq Capital
Market, or (e) the Nasdaq OTC Bulletin Board, or (f) such other market on which
the Common Stock is principally traded at the relevant time, but shall not
include the “pink sheets.”


“Rule 144” means (i) Rule 144 promulgated under the 1933 Act or (ii) any other
similar rule or regulation of the SEC that may at any time permit Holder to sell
securities of the Company to the public without registration under the 1933 Act.


“Securities” means the Purchased Securities and the Shares.


“Shares” means the shares of Common Stock representing any or all of the
Conversion Shares and/or the Warrant Shares (as defined hereafter).


“State of Incorporation” means Nevada.


“Subsidiary” means, as of the relevant date, any subsidiary of the Company
(whether or not included or identified in the Company’s SEC Documents) whether
now existing or hereafter acquired or created.



 
2

--------------------------------------------------------------------------------

 

“Trading Day” means any day during which the Principal Trading Market shall be
open for business.


“Transaction Documents” means (i) this Agreement, (ii) each of the Notes (as
defined hereafter), (iii) each of the Warrants (as defined hereafter), (iv) the
Registration Rights Agreement substantially in the form attached hereto as Annex
IV (the “Registration Rights Agreement”), (v) the Consent to Entry of Judgment
by Confession substantially in the form attached hereto as Annex V (the
“Confession of Judgment”), (vi) the Unanimous Written Consent of the Board
substantially in the form attached hereto as Annex VI, (vii) the Pledge
Agreement substantially in the form attached hereto as Annex XI (the “Pledge
Agreement”), (viii) the opinion of Company Counsel regarding the applicability
of Rule 144 to a potential sale of the shares of Common Stock pledged under the
Pledge Agreement substantially in the form attached hereto as Annex XII (the
“Rule 144 Opinion”), (ix) the irrevocable transfer agent instruction letter
substantially in the form attached hereto as Annex XIII (the “Transfer Agent
Letter”), and (x) all other certificates, documents, agreements, resolutions and
instruments delivered to any party under or in connection with this Agreement.


“Transfer Agent” means, at any time, the transfer agent for the Company’s Common
Stock.


“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.


“Wire Instructions” means the Company wire instructions set forth on Annex III.


2.           AGREEMENT TO PURCHASE; INITIAL NET PURCHASE PRICE; INITIAL CLOSING.


a.           Purchase.


(i)           Subject to the terms and conditions of this Agreement and the
other Transaction Documents, the undersigned Buyer hereby agrees to loan to the
Company the Initial Net Purchase Price (as defined hereafter) set forth on the
Buyer’s signature page of this Agreement.



(ii)           The obligation to repay the loan from the Buyer shall be
evidenced by the Company’s issuance of a Convertible Promissory Note to the
Buyer in the principal amount of $779,500.00 substantially in the form attached
hereto as Annex IX (the “First Note”).  The First Note shall provide for a
Conversion Price (as defined in the First Note), which price may be adjusted
from time to as provided in the First Note.


(iii)           As additional consideration for the Initial Net Purchase Price,
the Company shall also issue to the Buyer a warrant to purchase 2,500,000 shares
of the Common Stock substantially in the form attached hereto as Annex X (the
“First Warrant”).


b.           Initial Closing; Delivery of Transaction Documents. The sale and
purchase of the First Note and the First Warrant shall take place at a closing
(the “Initial Closing”) to be held at the offices of the Buyer on the Initial
Closing Date pursuant to Section 8 hereof.  Subject to the terms and conditions
of this Agreement, including without limitation subsection (d) below, at the
Initial Closing the Company will deliver to the Buyer the Transaction Documents
required under Section 10 hereof against receipt by the Company of the Initial
Net Purchase Price.


c.           Initial Net Purchase Price.  The First Note carries an original
issue discount of $180,000.00 (the “OID”).  In addition, the Company agrees to
pay $7,500 to the Buyer to cover the Buyer’s legal fees, accounting costs, due
diligence, monitoring and other transaction costs incurred in connection with
the purchase and sale of the Purchased Securities (the “Transaction
Expenses”).  The Transaction Expenses shall be withheld by the Buyer at the
Initial the Closing.  Accordingly, the “Initial Net Purchase Price” shall be
$592,000.00, computed as follows: $779,500.00 less the OID less the Transaction
Expenses.



 
3

--------------------------------------------------------------------------------

 

 
d.           Method of Payment.  Payment of the Initial Net Purchase Price, less
the Prepayment Amount set forth in Section 6(b)(iv) below, shall be made to the
Company in immediately available funds of the United States as provided in the
Wire Instructions.


3.           ADDITIONAL NOTES AND ADDITIONAL WARRANTS.


a.           Additional Purchases.


(i)           Subject to the terms and conditions of this Agreement and the
other Transaction Documents, and so long as (1) the Registration Statement (as
defined hereafter) has been filed with the SEC within sixty (60) days of the
Initial Closing Date, and (2) no Event of Default has occurred under any of the
Notes, the undersigned Buyer hereby agrees to loan to the Company an additional
$100,000.00 (each an “Additional Net Purchase Price”) on or about each monthly
anniversary of the issuance of the First Note  during the four consecutive
calendar months immediately following such issuance of the First Note, for a
total aggregate Additional Net purchase Price of $400,000.00.



(ii)           The obligation to repay such additional loans from the Buyer
shall be evidenced by the Company’s issuance of four additional corresponding
Convertible Promissory Notes to the Buyer each in the principal amount of
$130,000.00 substantially in the form attached hereto as Annex XIV (the “Second
Note,” “Third Note,” “Fourth Note,” and “Fifth Note,” respectively, and
collectively, the “Additional Notes”).  The First Note, together with each of
the Additional Notes shall be referred to herein each as a “Note” and
collectively as the “Notes.”  Each of the Additional Notes shall provide for a
Conversion Price (as defined therein), which price may be adjusted from time to
as provided in such Additional Note.


(iii)           As additional consideration for each Additional Net Purchase
Price, the Company shall also issue to the Buyer a warrant to purchase 250,000
shares of the Common Stock substantially in the form attached hereto as Annex XV
(the “Second Warrant,” “Third Warrant,” “Fourth Warrant,” and “Fifth Warrant,”
respectively, and collectively, the “Additional Warrants”).  The First Warrant,
together with each of the Additional Warrants shall be referred to herein each
as a “Warrant” and collectively as the “Warrants.”  The Warrants, together with
the Notes, shall be referred to herein as the “Purchased Securities.”


b.           Subsequent Closings; Delivery of Certain Transaction Documents. The
sale and purchase of each of the Additional Notes and corresponding Additional
Warrants shall take place at four subsequent closings to be held at the offices
of the Buyer pursuant to Section 8 hereof (each a “Subsequent Closing”), with
the Second Note and Second Warrant being sold and purchased together, then the
Third Note and Third Warrant, then the Fourth Note and Fourth Warrant, and then
the Fifth Note and Fifth Warrant at each such Subsequent Closing.  At each
Subsequent Closing the Company will deliver to the Buyer the applicable
Additional Note and Additional Warrant as required under Section 12 hereof
against receipt by the Company of the applicable Additional Net Purchase
Price.  The Initial Closing, together with each of the Subsequent Closings shall
be referred to herein individually as a “Closing,” and collectively as the
“Closings.”


c.           Additional Net Purchase Price.  Each of the Additional Notes
carries an original issue discount of $30,000.00.  Accordingly, each “Additional
Net Purchase Price” shall be $100,000.00, computed as follows: $130,000.00 less
such original issue discount.



 
4

--------------------------------------------------------------------------------

 

 
d.           Method of Payment.  Payment of the applicable Additional Net
Purchase Price shall be made to the Company in immediately available funds of
the United States as provided in the Wire Instructions.


4.           BUYER REPRESENTATIONS AND WARRANTIES.  The Buyer represents and
warrants to the Company, as of the date hereof and as of the Initial Closing
Date and the date of each Subsequent Closing, as follows:


a.           Binding Obligation.  The Transaction Documents to which the Buyer
is a party, and the transactions contemplated hereby and thereby, have been duly
and validly authorized by the Buyer.  This Agreement has been executed and
delivered by the Buyer, and this Agreement is, and each of the other Transaction
Documents to which the Buyer is a party, when executed and delivered by the
Buyer (if necessary), will be valid and binding obligations of the Buyer
enforceable in accordance with their respective terms, subject as to
enforceability to general principles of equity and to bankruptcy, insolvency,
moratorium and other similar laws affecting the enforcement of creditors’ rights
generally.


b.           Access to Information.  The Buyer acknowledges that the Company has
offered the Buyer access to the corporate records and accounts of the Company
and to all information in its possession relating to the Company, has made its
officers and representatives available for interview by the Buyer, and has
furnished the buyer with all documents and other information required for the
Buyer to make an informed decision with respect to the purchase of the Purchased
Securities.


c.           Accredited Investor Status.  The Buyer is an “accredited investor”
as that term is defined in Rule 501 of the General Rules and Regulations under
the 1933 Act.


5.           COMPANY REPRESENTATIONS AND WARRANTIES.   The Company represents
and warrants to the Buyer as of the date hereof and as of the Initial Closing
Date and the date of each Subsequent Closing that:


a.           Rights of Others Affecting the Transactions.  There are no
preemptive rights of any stockholder of the Company, as such, to acquire the
Purchased Securities or the Shares.  No other party has a currently exercisable
right of first refusal which would be applicable to any or all of the
transactions contemplated by the Transaction Documents.


b.           Status.  The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Incorporation and
has the requisite corporate power to own its properties and to carry on its
business as now being conducted.  The Company is duly qualified as a foreign
corporation to do business and is in good standing in each jurisdiction where
the nature of the business conducted or property owned by it makes such
qualification necessary, other than those jurisdictions in which the failure to
so qualify would not have or result in a Material Adverse Effect.  The Company
has registered its stock under Section 12(g) of the Securities and Exchange Act
of 1934, as amended (the “1934 Act”), and is obligated to file reports pursuant
to Section 13 or Section 15(d) of the 1934 Act.   The Company has taken no
action designed to terminate, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the 1934 Act,
nor has the Company received any notification that the SEC is contemplating
terminating such registration.  The Common Stock is quoted on the Principal
Trading Market.  The Company has received no notice, either oral or written,
with respect to the continued eligibility of the Common Stock for quotation on
the Principal Trading Market, and the Company has maintained all requirements on
its part for the continuation of such quotation. The Company has not, in the
twelve (12) months preceding the date hereof, received notice from the Principal
Trading Market on which the Common Stock is or has been listed or quoted to the
effect that the Company is not in compliance with the listing or maintenance
requirements of such Principal Trading Market. The Company is, and has no reason
to believe that it will not in the foreseeable future continue to be, in
compliance with all such listing and maintenance requirements.



 
5

--------------------------------------------------------------------------------

 
 
 
c.           Authorized Shares.
 
(i)           Other than as set forth in the Company’s SEC Documents, there are
no outstanding securities which are convertible into or exchangeable for shares
of Common Stock, whether such conversion is currently exercisable or exercisable
only upon some future date or the occurrence of some event in the future.


(ii)           All issued and outstanding shares of Common Stock have been duly
authorized and validly issued and are fully paid and non-assessable.  After
considering all other commitments that may require the issuance of Common Stock,
the Company has sufficient authorized and unissued shares of Common Stock as may
be necessary to effect the issuance of the Shares on the Initial Closing Date
and the date of each Subsequent Closing, were all of the Notes fully converted,
and all of the Warrants fully exercised, on that date.


(iii)           The Shares have been duly authorized by all necessary corporate
action on the part of the Company, and, when issued on conversion of, or in
payment of interest on any of the Notes, or upon exercise of any of the
Warrants, in each case in accordance with their respective terms, will have been
duly and validly issued, fully paid and non-assessable, free from all taxes,
liens, claims, pledges, mortgages, restrictions, obligations, security interests
and encumbrances of any kind, nature and description, and will not subject the
Holder thereof to personal liability by reason of being such Holder.


d.           Transaction Documents and Stock.  This Agreement and each of the
other Transaction Documents, and the transactions contemplated hereby and
thereby, have been duly and validly authorized by the Company.  This Agreement
has been duly executed and delivered by the Company and this Agreement is, and
the First Note, and each of the other Transaction Documents (including without
limitation all of the other Notes), when executed and delivered by the Company
(if necessary), will be, valid and binding obligations of the Company
enforceable in accordance with their respective terms, subject as to
enforceability to general principles of equity and to bankruptcy, insolvency,
moratorium, and other similar laws affecting the enforcement of creditors’
rights generally.


e.           Non-contravention.  The execution and delivery of this Agreement
and each of the other Transaction Documents by the Company, the issuance of the
Securities in accordance with the terms hereof, and the consummation by the
Company of the other transactions contemplated by this Agreement, the Notes, and
the other Transaction Documents do not and will not conflict with or result in a
breach by the Company of any of the terms or provisions of, or constitute a
default under (i) the Certificate of Incorporation or by-laws of the Company,
each as currently in effect, (ii) any indenture, mortgage, deed of trust, or
other material agreement or instrument to which the Company is a party or by
which it or any of its properties or assets are bound, including any listing
agreement for the Common Stock except as herein set forth, or (iii) to its
knowledge, any existing applicable law, rule, or regulation or any applicable
decree, judgment, or order of any court, United States federal or state
regulatory body, administrative agency, or other governmental body having
jurisdiction over the Company or any of its properties or assets, except such
conflict, breach or default which would not have or result in a Material Adverse
Effect.


f.           Approvals.  No authorization, approval or consent of any court,
governmental body, regulatory agency, self-regulatory organization, or stock
exchange or market or the stockholders of the Company is required to be obtained
by the Company for the issuance and sale of the Securities to the Buyer as
contemplated by this Agreement, except such authorizations, approvals and
consents that have been obtained.



 
6

--------------------------------------------------------------------------------

 
 
 
g.           Filings; Financial Statements.  None of the Company’s SEC Documents
contained, at the time they were filed, any untrue statement of a material fact
or omitted to state any material fact required to be stated therein or necessary
to make the statements made therein, in light of the circumstances under which
they were made, not misleading.  The Company has filed all reports, schedules,
forms, statements and other documents required to be filed by the Company with
the SEC under the 1934 Act on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Document prior to the
expiration of any such extension.  As of their respective dates, the financial
statements of the Company included in the Company’s SEC Documents complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto.  Such financial
statements have been prepared in accordance with generally accepted accounting
principles, consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).


h.           Absence of Certain Changes.  Since the Last Audited Date, there has
been no Material Adverse Effect, except as disclosed in the Company’s SEC
Documents. Since the Last Audited Date, except as provided in the Company’s SEC
Documents, the Company has not (i) incurred or become subject to any material
liabilities (absolute or contingent) except liabilities incurred in the ordinary
course of business consistent with past practices; (ii) discharged or satisfied
any material lien or encumbrance or paid any material obligation or liability
(absolute or contingent), other than current liabilities paid in the ordinary
course of business consistent with past practices; (iii) declared or made any
payment or distribution of cash or other property to stockholders with respect
to its capital stock, or purchased or redeemed, or made any agreements to
purchase or redeem, any shares of its capital stock; (iv) sold, assigned or
transferred any other material tangible assets, or canceled any material debts
owed to the Company by any third party or material claims of the Company against
any third party, except in the ordinary course of business consistent with past
practices; (v) waived any rights of material value, whether or not in the
ordinary course of business, or suffered the loss of any material amount of
existing business; (vi) made any increases in employee compensation, except in
the ordinary course of business consistent with past practices; or (vii)
experienced any material problems with labor or management in connection with
the terms and conditions of their employment.


i.           Full Disclosure.  There is no fact known to the Company or that the
Company should know after having made all reasonable inquiries (other than
conditions known to the public generally or as disclosed in the Company’s SEC
Documents) that has not been disclosed in writing to the Buyer that would
reasonably be expected to have or result in a Material Adverse Effect.


j.           Absence of Litigation.  There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board or body pending
or, to the knowledge of the Company, threatened against or affecting the Company
before or by any governmental authority or non-governmental department,
commission, board, bureau, agency or instrumentality or any other person,
wherein an unfavorable decision, ruling or finding would have a Material Adverse
Effect or which would adversely affect the validity or enforceability of, or the
authority or ability of the Company to perform its obligations under, any of the
Transaction Documents, except as disclosed in the Company’s SEC Documents.  The
Company is not aware of any valid basis for any such claim that (either
individually or in the aggregate with all other such events and circumstances)
could reasonably be expected to have a Material Adverse Effect. There are no
outstanding or unsatisfied judgments, orders, decrees, writs, injunctions or
stipulations to which the Company is a party or by which it or any of its
properties is bound, that involve the transaction contemplated herein or that,
alone or in the aggregate, could reasonably be expected to have a Material
Adverse Effect.



 
7

--------------------------------------------------------------------------------

 
 
 
k.           Absence of Events of Default. Neither the Company nor any of its
Subsidiaries is in violation of or in default with respect to (i) its
certificate of incorporation or by-laws or other organizational documents, each
as currently in effect, or any material judgment, order, writ, decree, statute,
rule or regulation applicable to such entity; or (ii) any material mortgage,
indenture, agreement, instrument or contract to which such entity is a party or
by which it or any of its properties or assets are bound (nor is there any
waiver in effect which, if not in effect, would result in such a violation or
default), except such breach or default which would not have or result in a
Material Adverse Effect.


l.           Absence of Certain Company Control Person Actions or Events.  Other
than as set forth in the Company’s SEC Documents, none of the following has
occurred during the past five (5) years with respect to a Company Control
Person:



(i)             A petition under the federal bankruptcy laws or any state
insolvency law was filed by or against, or a receiver, fiscal agent or similar
officer was appointed by a court for, the business or property of such Company
Control Person, or any partnership in which he or she was a general partner at
or within two years before the time of such filing, or any corporation or
business association of which he or she was an executive officer at or within
two years before the time of such filing;


(ii)            Such Company Control Person was convicted in a criminal
proceeding or is a named subject of a pending criminal proceeding (excluding
traffic violations and other minor offenses);


(iii)           Such Company Control Person was the subject of any order,
judgment or decree, not subsequently reversed, suspended or vacated, of any
court of competent jurisdiction, permanently or temporarily enjoining him or her
from, or otherwise limiting, the following activities:


   (1)           acting, as an investment advisor, underwriter, broker or dealer
in securities, or as an affiliated person, director or employee of any
investment company, bank, savings and loan association or insurance company, as
a futures commission merchant, introducing broker, commodity trading advisor,
commodity pool operator, floor broker, any other Person regulated by the
Commodity Futures Trading Commission (“CFTC”) or engaging in or continuing any
conduct or practice in connection with such activity;


   (2)           engaging in any type of business practice; or


   (3)           engaging in any activity in connection with the purchase or
sale of any security or commodity or in connection with any violation of federal
or state securities laws or federal commodities laws;


(iv)           Such Company Control Person was the subject of any order,
judgment or decree, not subsequently reversed, suspended or vacated, of any
federal or state authority barring, suspending or otherwise limiting for more
than 60 days the right of such Company Control Person to engage in any activity
described in subsection (3) immediately above, or to be associated with Persons
engaged in any such activity; or


(v)            Such Company Control Person was found by a court of competent
jurisdiction in a civil action or by the CFTC or SEC to have violated any
federal or state securities law, and the judgment in such civil action or
finding by the CFTC or SEC has not been subsequently reversed, suspended, or
vacated.


 
8

--------------------------------------------------------------------------------

 

m.          No Undisclosed Liabilities or Events.  The Company has no
liabilities or obligations other than those disclosed in the Transaction
Documents or the Company’s SEC Documents or those incurred in the ordinary
course of the Company’s business since the Last Audited Date, or which
individually or in the aggregate, do not or would not have a Material Adverse
Effect.  No event or circumstance has occurred or exists with respect to the
Company or its properties, business, operations, condition (financial or
otherwise), or results of operations, which, under applicable law, rule or
regulation, requires public disclosure or announcement prior to the date hereof
by the Company but which has not been so publicly announced or disclosed.  There
are no proposals currently under consideration or currently anticipated to be
under consideration by the Board of Directors or the executive officers of the
Company which proposal would (i) change the Certificate of Incorporation or
by-laws of the Company, each as currently in effect, with or without stockholder
approval, which change would reduce or otherwise adversely affect the rights and
powers of the stockholders of the Common Stock or (ii) materially or
substantially change the business, assets or capital of the Company, including
its interests in Subsidiaries.


n.           No Integrated Offering.  Neither the Company nor any of its
Affiliates nor any Person acting on its or their behalf has, directly or
indirectly, made any offer or sales of any security or solicited any offers to
buy any security under circumstances that would eliminate the availability of
the exemption from registration under Regulation D in connection with the offer
and sale of the Securities as contemplated hereby.


o.           Dilution.  Each of the Company and its executive officers and
directors is aware that the number of shares issuable on conversion of the
Notes, or upon exercise of the Warrants or pursuant to the other terms of the
Transaction Documents, may have a dilutive effect on the ownership interests of
the other stockholders (and Persons having the right to become stockholders) of
the Company.  The Company specifically acknowledges that its obligations to
issue the Conversion Shares upon conversion of the Notes and Warrant Shares upon
exercise of the Warrants are binding upon the Company and enforceable regardless
of the dilution such issuance may have on the ownership interests of other
stockholders of the Company, and the Company will honor such obligations,
including honoring every Notice of Conversion (as contemplated by the Notes),
unless the Company is subject to an injunction (which injunction was not sought
by the Company) prohibiting the Company from doing so.


p.           Fees to Brokers, Placement Agents and Others.  Except for
commissions which the Company will owe Dominick & Dominick LLC upon completion
of each Closing hereunder, the Company has taken no action which would give rise
to any claim by any Person for brokerage commission, placement agent or finder’s
fees or similar payments by Buyer relating to this Agreement or the transactions
contemplated hereby.  Except for such fees arising as a result of any agreement
or arrangement entered into by the Buyer without the knowledge of the Company (a
“Buyer’s Fee”), Buyer shall have no obligation with respect to such fees or with
respect to any claims made by or on behalf of other Persons for fees of a type
contemplated in this subsection that may be due in connection with the
transactions contemplated hereby.  The Company shall indemnify and hold harmless
each of Buyer, its employees, officers, directors, agents, and partners, and
their respective Affiliates, from and against all claims, losses, damages, costs
(including the costs of preparation and attorney’s fees) and expenses suffered
in respect of any such claimed or existing fees (other than a Buyer’s Fee).


q.           Disclosure.  All information relating to or concerning the Company
set forth in the Transaction Documents or in the Company’s public filings with
the SEC or otherwise provided by or on behalf of the Company to the Buyer, is
true and correct in all material respects and the Company has not omitted to
state any material fact necessary in order to make the statements made, in light
of the circumstances under which they were made, not misleading.  No event or
circumstance has occurred or exists with respect to the Company or its business,
properties, prospects, operations or financial conditions, which under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company.



 
9

--------------------------------------------------------------------------------

 

r.           Confirmation.  The Company agrees that, if, to the knowledge of the
Company, any events occur or circumstances exist prior to the payment of the
Initial Net Purchase Price or any Additional Net Purchase Price to the Company
which would make any of the Company’s representations or warranties set forth
herein materially untrue or materially inaccurate as of such date, the Company
shall immediately notify the Buyer in writing prior to such date of such fact,
specifying which representation, warranty or covenant is affected and the
reasons therefor.
 
s.           Title. The Company and its Subsidiaries, if applicable, own and
have good and marketable title in fee simple absolute to, or a valid leasehold
interest in, all their respective real properties and good title to their other
respective assets and properties, subject to no liens except as have been
disclosed to the Buyer.
 
t.            Intellectual Property.
 
(i)            Ownership.  The Company owns or possesses or can obtain on
commercially reasonable terms sufficient legal rights to all patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses
(software or otherwise), information, processes and similar proprietary rights
(“Intellectual Property”) necessary to the business of the Company as presently
conducted, the lack of which could reasonably be expected to have a Material
Adverse Effect.  Except for agreements with its own employees or consultants,
standard end-user license agreements, support/maintenance agreements and
agreements entered in the ordinary course of the Company’s business, all of
which have been made available for review by the Buyer, there are no outstanding
options, licenses or agreements relating to the Intellectual Property, and the
Company is not bound by or a party to any options, licenses or agreements with
respect to the Intellectual Property of any other person or entity.  The Company
has not received any written communication alleging that the Company has
violated or, by conducting its business as currently conducted, would violate
any of the Intellectual Property of any other person or entity, nor is the
Company aware of any basis therefor.  The Company is not obligated to make any
payments by way of royalties, fees or otherwise to any owner or licensor of or
claimant to any Intellectual Property with respect to the use thereof in
connection with the present conduct of its business other than in the ordinary
course of its business.  There are no agreements, understandings, instruments,
contracts, judgments, orders or decrees to which the Company is a party or by
which it is bound which involve indemnification by the Company with respect to
infringements of Intellectual Property, other than in the ordinary course of its
business.
 
(ii)            No Breach by Employees.  The Company is not aware that any of
its employees is obligated under any contract or other agreement, or subject to
any judgment, decree or order of any court or administrative agency, that would
materially interfere with the use of his or her efforts to promote the interests
of the Company or that would conflict with the Company’s business as presently
conducted.  Neither the execution nor delivery of this Agreement, nor the
carrying on of the Company’s business by the employees of the Company, nor the
conduct of the Company’s business as presently conducted, will, to the Company’s
knowledge, conflict with or result in a breach of the terms, conditions or
provisions of, or constitute a default under, any contract, covenant or
instrument under which any such employee is now obligated.  The Company does not
believe it is or will be necessary to use any inventions of any of its employees
made prior to their employment by the Company of which it is aware.



 
10

--------------------------------------------------------------------------------

 

6.           CERTAIN COVENANTS AND ACKNOWLEDGMENTS.


a.           Covenants and Acknowledgements of Buyer.


(i)             Transfer Restrictions.  The Buyer acknowledges that (1) the
Securities may not be transferred until (A) the Registration Statement is filed
and deemed effective, or (B) the Buyer shall have delivered to the Company an
opinion of counsel, reasonably satisfactory in form, scope and substance to the
Company, to the effect that the Securities to be sold or transferred may be sold
or transferred pursuant to an exemption from such registration; and (2) any sale
of the Securities made in reliance on Rule 144 may be made only in accordance
with the terms of said Rule and further, if said Rule is not applicable, any
resale of such Securities under circumstances in which the seller, or the Person
through whom the sale is made, may be deemed to be an underwriter, as that term
is used in the 1933 Act, may require compliance with some other exemption under
the 1933 Act or the rules and regulations of the SEC thereunder.


(ii)            Restrictive Legend.  The Buyer acknowledges and agrees that,
until such time as the relevant Shares have been registered under the 1933 Act
pursuant to Section 10(b)(iii) hereof, and may be sold in accordance with the
effective Registration Statement, or until such Shares can otherwise be sold
without restriction, whichever is earlier, the certificates and other
instruments representing any of the Securities shall bear a restrictive legend
in substantially the following form (and a stop-transfer order may be placed
against transfer of any such Securities):


THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.


(iii)           Shorting.  So long as any amounts remain owing under any of the
Notes, neither the Buyer nor any of its Affiliates shall engage in any short
sales of, or sell put options or similar instruments with respect to, the Common
Stock.  Notwithstanding the above, if the Buyer elects to receive shares of
Common Stock in payment of the Company’s obligations under the Notes, the Buyer
may sell shares of Common Stock against delivery of the Conversion Shares,
pursuant to Section 7.


(iv)           Confession of Judgment.  The Buyer agrees it will not file a
Confession of Judgment unless and until an Event of Default or a Liquidity
Default (as defined in the Notes) under a Note has occurred; provided, however,
that upon such an Event of Default, the Buyer shall be entitled to immediately
file such Confession in an ex parte fashion.


b.           Covenants, Acknowledgements and Agreements of the Company.  As a
condition to the Buyer’s obligation to purchase the Securities contemplated by
this Agreement, and as a material inducement for the Buyer to enter into this
Agreement and the other Transaction Documents, until all of the Company’s
obligations hereunder and all of the Notes are paid and performed in full, or
within the timeframes otherwise specifically set forth below, the Company shall
comply with the following covenants:
 
(i)             Filings.  From the date hereof until all the Conversion Shares
and Warrant Shares either have been sold by the Buyer, or may permanently be
sold by the Buyer without any restrictions pursuant to Rule 144, (the
“Registration Period”), the Company shall  timely make all filings required to
be made by it under the 1933 Act, the 1934 Act, Rule 144 or any United States
state securities laws and regulations thereof applicable to the Company or by
the rules and regulations of the Principal Trading Market, and such reports
shall conform to the requirement of the applicable laws, regulations and
government agencies, and, unless such filing is publicly available on the SEC’s
EDGAR system (via the SEC’s web site at no additional charge), the Company shall
provide, upon written request, a copy thereof to the Buyer promptly after such
filing.  The Company shall furnish to the Buyer, upon written request, so long
as the Buyer owns any Purchased Securities or Common Stock, promptly upon
request, (1) a written statement by the Company that it has complied with the
reporting requirements of Rule 144, the 1933 Act and the 1934 Act, (2) a copy of
the most recent annual or quarterly report of the Company and such other reports
and documents so filed by the Company, and (3) such other information as may be
reasonably requested to permit the Buyer to sell such securities pursuant to
Rule 144 without registration.



 
11

--------------------------------------------------------------------------------

 

 
(ii)            Reporting Status.  So long as the Buyer beneficially owns any of
the Purchased Securities and for at least twenty (20) Trading Days thereafter,
the Company shall file all reports required to be filed with the SEC pursuant to
Section 13 or 15(d) of the 1934 Act, shall take all reasonable action under its
control to ensure that adequate current public information with respect to the
Company, as required in accordance with Rule 144(c)(2) of the 1933 Act, is
publicly available, and shall not terminate its status as an issuer required to
file reports under the 1934 Act even if the 1934 Act or the rules and
regulations thereunder would permit such termination.


(iii)           Listing.  The Company’s Common Stock shall be listed or quoted
for trading on any of (a) the American Stock Exchange, (b) New York Stock
Exchange, (c) the Nasdaq Global Market, (d) the Nasdaq Capital Market, or (e)
the Nasdaq OTC Bulletin Board. The Company shall promptly secure the listing of
all of the Conversion Shares and Warrant Shares upon each national securities
exchange and automated quotation system, if any, upon which the Common Stock is
then listed (subject to official notice of issuance) and shall maintain such
listing of all securities from time to time issuable under the terms of the
Transaction Documents.  The Company will comply in all material respects with
the Company’s reporting, filing and other obligations under the by-laws or rules
of the Principal Trading Market and/or the Financial Industry Regulatory
Authority, Inc. (“FINRA”) or any successor thereto, as the case may be,
applicable to it at least through the date which is sixty (60) days after the
later of the date on which (1) all of the Notes have been converted, (2) all of
the Notes have been paid in full, or (3) all of the Warrants have been fully
exercised.


(iv)           Use of Proceeds.  The Company will use the net proceeds received
hereunder (a) to prepay in the amount of $102,500 that certain Convertible
Promissory Note dated March 5, 2010 executed by the Company in favor of the
Buyer (the “Prepayment Amount”), and (b) the remainder for working capital and
general corporate purposes.  The Company agrees that the Prepayment Amount shall
be withheld by the Buyer at the Initial Closing and that the Initial Net
Purchase Price payable at the Initial Closing shall be reduced accordingly.


(v)           Publicity, Filings, Releases, Etc.  Each of the parties agrees
that it will not disseminate any information relating to the Transaction
Documents or the transactions contemplated thereby, including issuing any press
releases, holding any press conferences or other forums, or filing any reports
(collectively, “Publicity”), without giving the other party reasonable advance
notice and an opportunity to comment on the contents thereof.  Neither party
will include in any such Publicity any statement or statements or other material
to which the other party reasonably objects, unless in the reasonable opinion of
counsel to the party proposing such statement, such statement is legally
required to be included.  In furtherance of the foregoing, the Company will
provide to the Buyer’s Counsel drafts of the applicable text of the first filing
of a current report on Form 8-K or a Quarterly or Annual Report on Form 10-Q or
10-K (or equivalent SB forms), as the case may be, intended to be made with the
SEC which refers to the Transaction Documents or the transactions contemplated
thereby as soon as practicable (but at least two (2) Trading Days before such
filing will be made) and will not include in such filing (or any other filing
filed before then) any statement or statements or other material to which the
other party reasonably objects, unless in the reasonable opinion of counsel to
the party proposing such statement, such statement is legally required to be
included.  Notwithstanding the foregoing, each of the parties hereby consents to
the inclusion of the text of the Transaction Documents in filings made with the
SEC (but any descriptive text accompanying or part of such filing shall be
subject to the other provisions of this subsection).  Notwithstanding, but
subject to, the foregoing provisions of this  provision, the Company will,
within four business days after the Initial Closing Date, promptly issue a press
release and file a current report on Form 8-K or, if appropriate, a quarterly or
annual report on the appropriate form, describing the terms of the transactions
contemplated by the Transaction Documents in the form required by the 1934 Act
and approved by Buyer and attaching the material Transaction Documents as
exhibits to such filing.



 
12

--------------------------------------------------------------------------------

 

 
(vi)           FINRA Rule 5110. In the event the Corporate Financing Rule 5110
(“FINRA Rule 5110”) of FINRA is or becomes applicable to the transactions
contemplated by the Transaction Documents or to the sale by a Holder of any of
the Securities, then the Company shall, to the extent required by such rule,
timely make any filings and cooperate with any broker or selling stockholder in
respect of any consents, authorizations or approvals that may be necessary for
FINRA to timely and expeditiously permit the Holder to sell the Securities.


(vi)           Keeping of Records and Books of Account. The Company shall keep
and cause each Subsidiary, if any, to keep adequate records and books of
account, in which complete entries will be made in accordance with GAAP
consistently applied, reflecting all financial transactions of the Company and
such Subsidiaries, and in which, for each fiscal year, all proper reserves for
depreciation, depletion, obsolescence, amortization, taxes, bad debts and other
purposes in connection with its business shall be made.


(vii)          Corporate Existence.  The Company shall (a) do all things
necessary to preserve and keep in full force and effect its corporate existence,
including, without limitation, all licenses or similar qualifications required
by it to engage in its business in all jurisdictions in which it is as of the
date hereof so engaged, (b) continue to engage in business of the same general
type as conducted as of the date hereof, and (c) continue to conduct its
business substantially as now conducted or as otherwise permitted hereunder.


(viii)         Taxes.  The Company shall pay and discharge promptly when due all
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or in respect of its property before the same shall become
delinquent or in default, which, if unpaid, might reasonably be expected to give
rise to liens or charges upon such properties or any part thereof, unless, in
each case, the validity or amount thereof is being contested in good faith by
appropriate proceedings and the Company has maintained adequate reserves with
respect thereto in accordance with GAAP.


(ix)           Compliance. The Company shall comply in all material respects
with all federal, state and local laws and regulations, orders, judgments,
decrees, injunctions, rules, regulations, permits, licenses, authorizations and
requirements applicable to it (collectively, “Requirements”) of all governmental
bodies, departments, commissions, boards, companies or associations insuring the
premises, courts, authorities, officials or officers which are applicable to the
Company, its business, operations, or any of its properties, except where the
failure to so comply would not have a Material Adverse Effect on the Company or
any of its properties; provided, however, that nothing provided herein shall
prevent the Company from contesting in good faith the validity or the
application of any Requirements.


(x)            Litigation.  From and after the date hereof and until all of the
Company’s obligations hereunder and all of the Notes are paid and performed in
full, the Company shall notify the Buyer in writing, promptly upon learning
thereof, of any litigation or administrative proceeding commenced or threatened
against the Company involving a claim in excess of $100,000.
 
 
 
13

--------------------------------------------------------------------------------

 

 
(xi)           Performance of Obligations.  The Company shall promptly and in a
timely fashion perform and honor all demands, notices, requests and obligations
that exist or may arise under the Transaction Documents.
 
 (xii)          Authorized Shares.  The Company shall take all action reasonably
necessary to at all times have authorized, and reserved for the purpose of
issuance, such number of shares of Common Stock as shall be necessary to effect
the full conversion of all of the Notes and exercise of all of the Warrants (the
“Share Reserve”). If at any time the Share Reserve is insufficient to effect the
full conversion of the Notes and exercise of the Warrants, the Company shall
immediately increase the Share Reserve accordingly. If the Company does not have
sufficient authorized and unissued shares of Common Stock available to increase
the Share Reserve, the Company shall call and hold a special meeting of the
shareholders within thirty days of such occurrence, for the sole purpose of
increasing the number of shares authorized. The Company’s management shall
recommend to the Company’s shareholders to vote in favor of increasing the
number of authorized shares of Common Stock.  Management shall also vote all of
its shares in favor of increasing the number of authorized shares of Common
Stock.


(xiii)          Investor Information.  Upon written request, the Company shall
promptly furnish the Buyer with the names and other identifying information of
each party with which the Company has completed a financing transaction
including, without limitation, any person or entity to whom the Company has
issued or sold any debt, equity, option, warrant or other security of any kind
during the five year period immediately preceding the request.
 
(xiv)         Certain Negative Covenants of the Company.  From and after the
date hereof and until all of the Company’s obligations hereunder and all of the
Notes are paid and performed in full, the Company shall not:
 
1.           Incur any new indebtedness for borrowed money without the prior
written consent of the Buyer; provided, however, the Company may incur
obligations under trade payables in the ordinary course of business consistent
with past practice without the consent of the Buyer; or


2.           Grant or permit any security interest (or other lien or other
encumbrance) in or on any of its assets except as incurred in the ordinary
course of business; or


3.           Enter into any transaction, including, without limitation, any
purchase, sale, lease or exchange of property or the rendering of any service,
with any Affiliate of the Company, or amend or modify any agreement related to
any of the foregoing, except on terms that are no less favorable, in any
material respect, than those obtainable from any person or entity who is not an
Affiliate of the Company; or
4.           Enter into any financing transaction without giving the Buyer at
least ten (10) days notice of such prospective financing transaction (the
“Transaction Notice”) and the pre-emptive right to provide such financing on
substantially the same terms upon notice thereof to the Company within five (5)
days of receiving the Transaction Notice.
 
 
 
14

--------------------------------------------------------------------------------

 

 
7.           TRANSFER AGENT INSTRUCTIONS.


a.           The Company warrants that, with respect to the Securities, other
than the stop transfer instructions to give effect to Section 6(a)(i) hereof, it
will give the Transfer Agent no instructions inconsistent with instructions to
issue Common Stock from time to time upon conversion of the Notes or exercise of
the Warrants, as may be applicable from time to time, in such amounts as
specified from time to time by the Company to the Transfer Agent, bearing the
restrictive legend specified in Section 6(a)(ii) of this Agreement prior to
registration of the Shares under the 1933 Act, registered in the name of the
Buyer or its nominee and in such denominations to be specified by the Holder in
connection therewith.  Except as so provided, the Shares shall otherwise be
freely transferable on the books and records of the Company as and to the extent
provided in this Agreement and the other Transaction Documents.  Nothing in this
Section shall affect in any way the Buyer’s obligations and agreement to comply
with all applicable securities laws upon resale of the Securities.  If the Buyer
provides the Company with an opinion of counsel reasonably satisfactory to the
Company that registration of a resale by the Buyer of any of the Securities in
accordance with clause (1)(B) of Section 6(a)(i) of this Agreement is not
required under the 1933 Act or upon request from a Holder while an applicable
Registration Statement is effective, the Company shall (except as provided in
clause (2) of Section 6(a)(i) of this Agreement) permit the transfer of the
Securities and, in the case of the Conversion Shares, as may be applicable, use
its best efforts to cause the Transfer Agent to promptly electronically transmit
to the Holder via the Depository Trust Company (“DTC”) Fast Automated Securities
Transfer program such Conversion Shares.  The Company specifically represents
that, as of the date hereof and as of the Initial Closing Date and the date of
each Subsequent Closing, (i) the Company’s Transfer Agent is (a) participating
in the DTC program, (b) is DWAC eligible, and (ii)  the Company is not aware of
any plans of the Transfer Agent to terminate such DTC participation or DWAC
eligibility.  While any Holder holds Securities, the Company shall at all times
maintain a transfer agent which participates in the DTC program and is DWAC
eligible, and the Company will not appoint any transfer agent which does not
both participate in the DTC program and maintain DWAC
eligibility.  Nevertheless, in the event the Transfer Agent is not participating
in the DTC/DWAC program or the Conversion Shares are not otherwise transferable
via the DTC/DWAC program, then the Company shall instruct the Transfer Agent to
issue one or more certificates for Common Stock without legend in such name and
in such denominations as specified by the Buyer.  In the event the Company’s
transfer agent is not DWAC eligible on any Conversion Date, and consequently the
Company issues Conversion Shares pursuant to the Notice of Conversion in
certificated rather than electronic form, then in such event if the closing bid
price of the Common Stock on the Principal Trading Market is lower on the date
of delivery of the certificates to the Buyer than on the Conversion Date, such
difference in the closing bid prices, multiplied by the number of Conversion
Shares, shall be added to the principal balance of the applicable Note.


b.


(i)            The Company understands that a delay in the delivery of Shares,
whether on conversion of a Note and/or in payment of accrued interest, or
exercise of a Warrant, beyond the relevant Delivery Date (as defined in the
applicable Note or Warrant, as applicable) could result in economic loss to the
Holder.  As compensation to the Holder for such loss, in addition to any other
available remedies at law or equity, the Company agrees to pay late payments to
the Holder for late delivery of the Shares in accordance with the following
schedule (where “No. Business Days Late” is defined as the number of Trading
Days beyond two (2) Trading Days after the Delivery Date):



 
15

--------------------------------------------------------------------------------

 

 

      Late Payment for Each $10,000 of       Principal or Interest Being
Converted or   No. Business Days Late   Amount of Warrant Exercise (Cash or
Cashless)            
1
   
$100
 
2
   
$200
 
3
   
$300
 
4
   
$400
 
5
   
$500
 
6
   
$600
 
7
   
$700
 
8
   
$800
 
9
   
$900
 
10
   
$1,000
 
>10
   
$1,000 + $200 for each Business
Day Late beyond 10 days



The amount of any payments incurred under this Section 7(b) shall be
automatically added to the principal balance of the applicable Note and the
Company shall pay any such payments in immediately available funds upon demand.
Nothing herein shall limit the Holder’s right to pursue actual damages for the
Company’s failure to issue and deliver the Shares to the Holder within a
reasonable time.  Furthermore, in addition to any other remedies which may be
available to a Holder, in the event that the Company fails for any reason to
effect delivery of such Shares within two (2) Trading Days after the Delivery
Date, the Holder will be entitled to revoke the relevant Notice of Conversion or
Notice of Exercise (under the applicable Warrant) by delivering a notice to such
effect to the Company prior to the Holder’s receipt of the relevant Shares,
whereupon the Company and the Holder shall each be restored to their respective
positions immediately prior to delivery of such Notice of Conversion or Notice
of Exercise, as the case may be; provided, however, that any payments
contemplated by this Section 7(b) which have accrued through the date of such
revocation notice shall remain due and owing to the Holder notwithstanding such
revocation.

(ii)           If, by the tenth Trading Day after the  relevant Delivery Date,
the Company fails for any reason to deliver the Shares, but at any time after
the Delivery Date, the Holder purchases, in an arm’s-length open market
transaction or otherwise, shares of Common Stock (the “Covering Shares”) in
order to make delivery in satisfaction of a sale of Common Stock by the Holder
(the “Sold Shares”), which delivery such Holder anticipated to make using the
shares to be issued upon such conversion or exercise (a “Buy-In”), the Holder
shall have the right to require the Company to pay to the Holder, in addition to
and not in lieu of  the amounts contemplated in other provisions of the
Transaction Documents, including, but not limited to, the provisions of the
immediately preceding Section 7(b)(i)), the Buy-In Adjustment Amount (as defined
hereafter).  The “Buy-In Adjustment Amount” is the amount equal to the number of
Sold Shares multiplied by the excess, if any, of (1) the Holder’s total purchase
price per share (including brokerage commissions, if any) for the Covering
Shares over (2) the net proceeds per share (after brokerage commissions, if any)
received by the Holder from the sale of the Sold Shares.  The Company shall pay
the Buy-In Adjustment Amount to the Holder in immediately available funds
immediately upon demand by the Holder.  By way of illustration and not in
limitation of the foregoing, if the Holder purchases shares of Common Stock
having a total purchase price (including brokerage commissions) of $11,000 to
cover a Buy-In with respect to shares of Common Stock it sold for net proceeds
of $10,000, the Buy-In Adjustment Amount which Company will be required to pay
to the Holder will be $1,000.


c.            The Company shall assume any fees or charges of the Transfer Agent
or Company Counsel regarding (i) the removal of a legend or stop transfer
instructions with respect to the Securities, and (ii) the issuance of
certificates or DTC registration to or in the name of the Holder or the Holder’s
designee or to a transferee as contemplated by an effective Registration
Statement.  Notwithstanding the foregoing, it shall be the Holder’s
responsibility to obtain all needed formal requirements (specifically: medallion
guarantee and prospectus delivery compliance) in connection with any electronic
issuance of shares of Common Stock.
 
 
 
16

--------------------------------------------------------------------------------

 

 
d.           The Holder of a Note shall be entitled to exercise its conversion
privilege with respect to such Note, as the case may be, notwithstanding the
commencement of any case under 11 U.S.C. §101 et seq. (the “Bankruptcy
Code”).  In the event the Company is a debtor under the Bankruptcy Code, the
Company hereby waives, to the fullest extent permitted, any rights to relief it
may have under 11 U.S.C. §362 in respect of such Holder’s exercise
privilege.  The Company hereby waives, to the fullest extent permitted, any
rights to relief it may have under 11 U.S.C. §362 in respect of the conversion
of such Note. The Company agrees, without cost or expense to such Holder, to
take or to consent to any and all action necessary to effectuate relief under 11
U.S.C. §362.


8.           CLOSING DATES.


a.           The Initial Closing Date shall occur on the date which is the first
Trading Day after each of the conditions contemplated by Sections 9 and 10
hereof shall have either been satisfied or been waived by the party in whose
favor such conditions run, but in any event shall not be later than March 30,
2010.  Closing of the purchase and sale of the First Note and First Warrant,
which the parties anticipate shall occur concurrently with the execution of this
Agreement, shall occur at the offices of the Buyer and shall take place no later
than 3:00 P.M., Eastern Time, or on such day or such other time as is mutually
agreed upon by the Company and the Buyer.

b.           Each of the four Subsequent Closings shall occur, one per month, on
the date which is the first Trading Day after the one-month anniversary of the
issuance of the most recently issued Note hereunder (each an “Issuance Date”)
and after each of the conditions contemplated by Sections 11 and 12 hereof shall
have either been satisfied or been waived by the party in whose favor such
conditions run, but in any event shall not be later than thirty-five (35) days
after the applicable Issuance Date.  Closing of the purchase and sale of each of
the Additional Notes and corresponding Additional Warrants pursuant to Section 3
above shall occur, if at all, as described above at the offices of the Buyer and
shall take place no later than 3:00 P.M., Eastern Time, or on such day or such
other time as is mutually agreed upon by the Company and the Buyer.


9.           CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL AT THE INITIAL
CLOSING.  The Buyer understands that the Company’s obligation to sell the First
Note and First Warrant to the Buyer pursuant to this Agreement on the Initial
Closing Date is conditioned upon and subject to the fulfillment of all of the
following conditions, any of which may be waived in whole or in part by the
Company:


a.           The execution and delivery of this Agreement and, as applicable,
the other Transaction Documents by the Buyer on or before such Initial Closing
Date;


b.           Delivery by the Buyer by the Initial Closing Date of good funds as
payment in full of an amount equal to the Initial Net Purchase Price, less the
Prepayment Amount, in accordance with this Agreement;


c.           The accuracy on the Initial Closing Date of the representations and
warranties of the Buyer contained in this Agreement, each as if made on such
date, and the performance by the Buyer on or before such date of all covenants
and agreements of the Buyer required to be performed on or before such date; and
 
 
 
17

--------------------------------------------------------------------------------

 

 
d.           There shall not be in effect any law, rule or regulation
prohibiting or restricting the transactions contemplated hereby, or requiring
any consent or approval which shall not have been obtained.


10.           CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE AT THE INITIAL
CLOSING.  The Buyer’s obligation to purchase the First Note and First Warrant is
conditioned upon and subject to the fulfillment, on or prior to the Initial
Closing Date, of all of the following conditions, any of which may be waived in
whole or in part by the Buyer:


a.           The execution and delivery of this Agreement and, as applicable,
the other Transaction Documents by the Company and all other necessary parties
on or before the Initial Closing Date;


b.           Without limiting the generality of the requirement in the
immediately preceding subsection, the delivery by the Company of:


(i)             the First Note, duly executed by the Company;


(ii)            the First Warrant, duly executed by the Company;


(iii)           the Registration Rights Agreement, duly executed by the Company,
whereby the Company shall agree to file a registration statement (the
“Registration Statement”) covering all of the Conversion Shares and Warrant
Shares, and grant the Buyer piggyback registration rights, among other things;

(iv)           the Pledge Agreement, duly executed by Kenneth O. Morgan, a
shareholder of the Company, whereby Mr. Morgan pledges four million eight
hundred thousand (4,800,000) shares of the Common Stock as security for payment
and performance of all of the Company’s obligations under all of the Notes;


(v)            the Rule 144 Opinion, prepared and executed by Company Counsel;
and


(vi)           the Transfer Agent Letter, duly executed by the Company and
Kenneth O. Morgan and acknowledged by the Transfer Agent.


c.           On the Initial Closing Date, each of the Transaction Documents
executed by the Company on or before such date shall be in full force and effect
and the Company shall not be in default thereunder;


d.           The accuracy in all material respects on the Initial Closing Date
of the representations and warranties of the Company contained in this Agreement
and the other Transaction Documents, each as if made on such date, and the
performance by the Company on or before such date of all covenants and
agreements of the Company required to be performed on or before such date;


e.           There shall not be in effect any law, rule or regulation
prohibiting or restricting the transactions contemplated hereby, or requiring
any consent or approval which shall not have been obtained;
 
 
 
18

--------------------------------------------------------------------------------

 

 
f.           From and after the date hereof to and including the Initial Closing
Date, each of the following conditions will remain in effect: (i) the trading of
the Common Stock shall not have been suspended by the SEC or on the Principal
Trading Market; (ii) trading in securities generally on the Principal Trading
Market shall not have been suspended or limited; (iii) no minimum prices shall
been established for securities traded on the Principal Trading Market; and (v)
there shall not have occurred any Material Adverse Effect;


g.           Except for any notices required or permitted to be filed after the
Initial Closing Date with certain federal and state securities commissions, the
Company shall have obtained (a) all governmental approvals required in
connection with the lawful sale and issuance of all of the Securities, and (b)
all third party approvals required to be obtained by the Company in connection
with the execution and delivery of the Transaction Documents by the Company or
the performance of the Company’s obligations thereunder;


h.           Kenneth O. Morgan shall have delivered to the Buyer all shares of
Common Stock pledged under the Pledge Agreement, together with stock powers
(signed in blank and with Medallion Guarantees annexed), all as required under
the Pledge Agreement; and


i.           All corporate and other proceedings in connection with the
transactions contemplated at the Initial Closing and all documents and
instruments incident to such transactions shall be reasonably satisfactory in
substance and form to the Buyer.


11.           CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL AT THE SUBSEQUENT
CLOSINGS.  The Buyer understands that the Company’s obligation to sell each of
the Additional Notes and Additional Warrants to the Buyer pursuant to this
Agreement on the date of each Subsequent Closing is conditioned upon and subject
to the fulfillment of all of the following conditions, any of which may be
waived in whole or in part by the Company:



 
19

--------------------------------------------------------------------------------

 
 
 
a.           The execution and delivery of this Agreement and, as applicable,
the other Transaction Documents by the Buyer on or before such Subsequent
Closing date;


b.           Delivery by the Buyer by such Subsequent Closing date of good funds
as payment in full of an amount equal to the applicable Additional Net Purchase
Price, in accordance with this Agreement;


c.           The accuracy on such Subsequent Closing date of the representations
and warranties of the Buyer contained in this Agreement, each as if made on such
date, and the performance by the Buyer on or before such date of all covenants
and agreements of the Buyer required to be performed on or before such date; and


d.           There shall not be in effect any law, rule or regulation
prohibiting or restricting the transactions contemplated hereby, or requiring
any consent or approval which shall not have been obtained.


12.           CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE AT THE SUBSEQUENT
CLOSINGS.  The Buyer’s obligation to purchase each Additional Note and
Additional Warrant is conditioned upon and subject to the fulfillment, on or
prior to the applicable Subsequent Closing date, of all of the following
conditions, any of which may be waived in whole or in part by the Buyer:


a.           The execution and delivery of this Agreement and, as applicable,
the other Transaction Documents by the Company and all other necessary parties
on or before such Subsequent Closing date;


b.           Without limiting the generality of the requirement in the
immediately preceding subsection, the delivery by the Company of:
 
 
 
20

--------------------------------------------------------------------------------

 

 
(i)            the applicable Additional Note, duly executed by the Company; and


(ii)           the corresponding Additional Warrant, duly executed by the
Company.


c.           On such Subsequent Closing date, each of the Transaction Documents
executed by the Company on or before such date shall be in full force and effect
and the Company shall not be in default thereunder;


d.           The accuracy in all material respects on such Subsequent Closing
date of the representations and warranties of the Company contained in this
Agreement and the other Transaction Documents, each as if made on such date, and
the performance by the Company on or before such date of all covenants and
agreements of the Company required to be performed on or before such date;


e.           There shall not be in effect any law, rule or regulation
prohibiting or restricting the transactions contemplated hereby, or requiring
any consent or approval which shall not have been obtained;


f.           From and after the date hereof to and including such Subsequent
Closing date, each of the following conditions will remain in effect: (i) the
trading of the Common Stock shall not have been suspended by the SEC or on the
Principal Trading Market; (ii) trading in securities generally on the Principal
Trading Market shall not have been suspended or limited; (iii) no minimum prices
shall been established for securities traded on the Principal Trading Market;
and (v) there shall not have occurred any Material Adverse Effect;



 
21

--------------------------------------------------------------------------------

 

g.           Except for any notices required or permitted to be filed after such
Subsequent Closing date with certain federal and state securities commissions,
the Company shall have obtained (a) all governmental approvals required in
connection with the lawful sale and issuance of all of the Securities, and (b)
all third party approvals required to be obtained by the Company in connection
with the execution and delivery of the Transaction Documents by the Company or
the performance of the Company’s obligations thereunder;


h.           Without limiting any of the foregoing, the satisfaction of all
conditions set forth in Section 3(a)(i) above; and


i.           All corporate and other proceedings in connection with the
transactions contemplated at such Subsequent Closing and all documents and
instruments incident to such transactions shall be reasonably satisfactory in
substance and form to the Buyer.


13.           INDEMNIFICATION.


a.           The Company agrees to defend, indemnify and forever hold harmless
the Buyer and its officers, directors, employees, and agents, and each Buyer
Control Person (the “Buyer Parties”) from and against any losses, claims,
damages, liabilities or expenses incurred (collectively, “Damages”), joint or
several, and any action in respect thereof to which the Buyer, its partners,
Affiliates, officers, directors, employees, and duly authorized agents, and any
such Buyer Control Person becomes subject, resulting from, arising out of or
relating to any misrepresentation, breach of warranty or nonfulfillment of or
failure to perform any covenant or agreement on the part of Company contained in
this Agreement, as such Damages are incurred.  The Buyer Parties with the right
to be indemnified under this Section (the “Indemnified Parties”) shall have the
right to defend any such action or proceeding with attorneys of their own
selection, and the Company shall be solely responsible for all costs and
expenses related thereto.  If the Indemnified Parties opt not to retain their
own counsel, the Company shall defend any such action or proceeding with
attorneys of its choosing at its sole cost and expense, provided that such
attorneys have been pre-approved by the Indemnified Parties, which approval
shall not be unreasonably withheld, and provided further that the Company may
not settle any such action or proceeding without first obtaining the written
consent of the Indemnified Parties.
 
 
 
22

--------------------------------------------------------------------------------

 

 
b.           The indemnity agreements contained herein shall be in addition to
(i) any cause of action or similar rights of the Buyer Parties against the
Company or others, and (ii) any liabilities the Company may be subject to.


14.           SPECIFIC PERFORMANCE.  The Company and  the Buyer acknowledge and
agree that irreparable damage would occur in the event that any provision of
this Agreement or any of the other Transaction Documents were not performed in
accordance with its specific terms or were otherwise breached.  It is
accordingly agreed that the parties (including any Holder) shall be entitled to
an injunction or injunctions, without (except as specified below) the necessity
to post a bond, to prevent or cure breaches of the provisions of this Agreement
or such other Transaction Document and to enforce specifically the terms and
provisions hereof or thereof, this being in addition to any other remedy to
which any of them may be entitled by law or equity; provided, however that the
Company, upon receipt of a Notice of Conversion or a Notice of Exercise, may not
fail or refuse to deliver the stock certificates and the related legal opinions,
if any, or if there is a claim for a breach by the Company of any other
provision of this Agreement or any of the other Transaction Documents, the
Company shall not raise as a legal defense any claim that the Holder or anyone
associated or affiliated with the Holder has violated any provision hereof or
any other Transaction Document or has engaged in any violation of law or any
other claim or defense, unless the Company has first posted a bond for one
hundred fifty percent (150%) of the principal amount and, if relevant, then
obtained a court order specifically directing it not to deliver said stock
certificates to the Holder. The proceeds of such bond shall be payable to the
Holder to the extent that the Holder obtains judgment or its defense is
recognized.  Such bond shall remain in effect until the completion of the
relevant proceeding and, if the Holder appeals therefrom, until all such appeals
are exhausted.  This provision is deemed incorporated by reference into each of
the Transaction Documents as if set forth therein in full.
 
15.           OWNERSHIP LIMITATION. If at any time after the Initial Closing the
Buyer shall or would receive shares of the Common Stock in payment of interest
or principal under a Note or upon conversion of such Note or exercise of a
Warrant so that the Buyer would hold by virtue of such action or receipt of
shares of Common Stock a number of shares exceeding 9.99% of the number of
shares of the Company’s Common Stock outstanding on such date (the “9.99% Cap”),
the Company shall not be obligated and shall not issue to the Buyer shares of
its Common Stock which would exceed the 9.99% Cap, but only until such time as
the 9.99% Cap would no longer be exceeded by any such receipt of shares of
Common Stock by the Buyer.


16.           GOVERNING LAW; MISCELLANEOUS.  The Company and the Buyer hereby
agree that the provisions of this Section 17 shall apply to all of the
Transaction Documents.


a.           Governing Law and Venue.  This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Illinois for contracts
to be wholly performed in such state and without giving effect to the principles
thereof regarding the conflict of laws.  Each of the parties consents to the
exclusive jurisdiction of the federal courts whose districts encompass any part
of the County of Cook or the state courts of the State of Illinois sitting in
the County of Cook in connection with any dispute arising under this Agreement
or any of the other Transaction Documents and hereby waives, to the maximum
extent permitted by law, any objection, including any objection based on forum
non conveniens, to the bringing of any such proceeding in such jurisdictions or
any claim that such venue of the suit, action or proceeding is
improper.  Nothing in this subsection shall affect or limit any right to serve
process in any other manner permitted by law.
 
 
 
23

--------------------------------------------------------------------------------

 

 
b.           No Waiver.  Failure of any party to exercise any right or remedy
under this Agreement or otherwise, or delay by a party in exercising such right
or remedy, shall not operate as a waiver thereof.


c.           Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties hereto.


d.           Pronouns.  All pronouns and any variations thereof refer to the
masculine, feminine or neuter, singular or plural, as the context may permit or
require.


e.           Counterparts.  This Agreement may be signed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to constitute one instrument.  Facsimile and email
copies of signed signature pages will be deemed binding originals.


f.           Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.


g.           Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such provision shall be modified to achieve
the objective of the parties to the fullest extent permitted and such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement or the validity or enforceability of this Agreement
in any other jurisdiction.


h.           Amendment.  This Agreement may be amended only by an instrument in
writing signed by the party to be charged with enforcement thereof.


i.           Entire Agreement.  This Agreement together with the other
Transaction Documents constitute and contain the entire agreement between the
Company and the Buyer and supersede all prior agreements and understandings
among the parties hereto with respect to the subject matter hereof.


j.           Currency.  All dollar amounts referred to or contemplated by this
Agreement or any other Transaction Document shall be deemed to refer to US
Dollars, unless otherwise explicitly stated to the contrary.


k.           Expenses.  The Company, without regard to whether any Closing is
effectuated, will pay Buyer the Transaction Expenses, which the parties
acknowledge shall be withheld by the Buyer at the Initial Closing pursuant to
Section 2(c) above; provided, however, that in the event a Closing does not
occur for whatever reason, the Company shall promptly pay the Transaction
Expenses to the Buyer in cash.  Except as provided in the immediately preceding
sentence, the Company and the Buyer shall be responsible for paying such party’s
own fees and expenses (including legal expenses) incurred in connection with the
preparation and negotiation of this Agreement and the other Transaction
Documents and the closing of the transactions contemplated hereby and thereby.


l.           Assignment by the Company.  Notwithstanding anything to the
contrary herein, the rights, interests or obligations hereunder may not be
assigned, by operation of law or otherwise, in whole or in part, by the Company
without the prior written consent of the Buyer, which consent may be withheld at
the sole discretion of the Buyer; provided, however, that in the case of a
merger, sale of substantially all of the Company’s assets or other corporate
reorganization, the Buyer shall not unreasonably withhold, condition or delay
such consent.
 
 
 
24

--------------------------------------------------------------------------------

 

 
m.           Advice of Counsel. In connection with the preparation of this
Agreement and all other Transaction Documents, each of the Company, its
shareholders, officers, agents, and representatives acknowledges and agrees that
the attorney that prepared this Agreement and all of the other Transaction
Documents acted as legal counsel to the Buyer only.  Each of the Company, its
shareholders, officers, agents, and representatives (i) hereby acknowledges that
he/she/it has been, and hereby is, advised to seek legal counsel and to review
this Agreement and all of the other Transaction Documents with legal counsel of
his/her/its choice, and (ii) either has sought such legal counsel or hereby
waives the right to do so.


n.           No Strict Construction. The language used in this Agreement is the
language chosen mutually by the parties hereto and no doctrine of construction
shall be applied for or against any party.


o.           Attorney’s Fees.  In the event of any action at law or in equity to
enforce or interpret the terms of this Agreement or any of the other Transaction
Documents, the Prevailing Party (as defined hereafter) shall be entitled to
reasonable attorneys’ fees, court costs and collection costs in addition to any
other relief to which such party may be entitled.  “Prevailing Party” shall mean
the party in any litigation or enforcement action that prevails in the highest
number of final rulings, counts or judgments adjudicated by a court of competent
jurisdiction.


p.           Replacement of the Notes. Subject to any restrictions on or
conditions to transfer set forth in the Notes, the Holder of a Note, at its
option, may in person or by duly authorized attorney surrender the same for
exchange at the Company’s chief executive office, and promptly thereafter and at
the Company’s expense, except as provided below, receive in exchange therefor
one or more new convertible secured promissory note(s), each in the principal
requested by such Holder, dated the date to which interest shall have been paid
on the Note so surrendered or, if no interest shall have yet been so paid, dated
the date of the Note so surrendered and registered in the name of such person or
persons as shall have been designated in writing by such holder or its attorney
for the same principal amount as the then unpaid principal amount of the Note so
surrendered. As applicable, upon receipt by the Company of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of a Note and (a) in the case of loss, theft or destruction, of
indemnity reasonably satisfactory to it; or (b) in the case of mutilation, upon
surrender thereof, the Company, at its expense, will execute and deliver in lieu
thereof a new convertible secured promissory note executed in the same manner as
the Note being replaced, in the same principal amount as the unpaid principal
amount of such Note and dated the date to which interest shall have been paid on
such Note or, if no interest shall have yet been so paid, dated the date of such
Note.


q.           Agent Liability.  The Buyer acknowledges and agrees that Dominick &
Dominick LLC assumes no responsibility or liability of any nature for the
accuracy, adequacy or completeness of any information provided to the Buyer
concerning the Company, nor does Dominick & Dominick LLC make any representation
or warranty of any nature regarding the Company or its current and future
viability. Dominick & Dominick LLC is deemed to be a third party beneficiary of
this Agreement for the limited purpose of this subsection (q).
 
 
 
25

--------------------------------------------------------------------------------

 
 
 
18.           NOTICES.  Any notice required or permitted hereunder shall be
given in writing (unless otherwise specified herein) and shall be deemed
effectively given on the earliest of (a) the date delivered, if delivered by
personal delivery as against written receipt therefor or by confirmed facsimile
transmission, (b)  the fifth Trading Day after deposit, postage prepaid, in the
United States Postal Service by registered or certified mail, (c) the third
Trading Day after mailing by domestic or international express courier, with
delivery costs and fees prepaid, or (d) when faxed or sent by electronic mail,
upon confirmation of receipt, in each case, addressed to the other party
thereunto entitled at the following addresses (or at such other addresses as
such party may designate by ten (10) days’ advance written notice similarly
given to the other party hereto):


If to the Company:


Helix Wind, Corp.
c/o Scott Weinbrandt
1848 Commercial Street
San Diego, California  92113


If to the Buyer:


St. George Investments, LLC
Attn: John M. Fife
303 East Wacker Drive, Suite 301
Chicago, Illinois  60601


with a copy to (which shall not constitute notice):


Bennett Tueller Johnson & Deere, P.C.
Attn: Jonathan K. Hansen
3165 East Millrock Drive, Suite 500
Salt Lake City, Utah 84121


19.           SURVIVAL OF COVENANTS, REPRESENTATIONS AND WARRANTIES.  The
Company’s and the Buyer’s covenants, agreements, representations and warranties
contained herein shall survive the execution and delivery of this Agreement and
the other Transaction Documents and each Closing hereunder and shall inure to
the benefit of the Buyer and the Company and their respective successors and
permitted assigns.






[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]
 
 

 
26

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each of the undersigned represents that the foregoing
statements made by it above are true and correct and that it has caused this
Agreement to be duly executed on its behalf (if an entity, by one of its
officers thereunto duly authorized) as of the date first above written.


INITIAL NET PURCHASE PRICE:          $592,000.00


 

 
THE COMPANY:
         
HELIX WIND, CORP.,
a Nevada corporation
         
 
By:
/s/ Scott Weinbrandt       Name: Scott Weinbrandt       Title: Chief Executive
Officer          

 
 

 
THEBUYER:
         
ST. GEORGE INVESTMENTS, LLC,
an Illinois limited liability company
         
 
By:
/s/ John Fife       Name: John Fife       Title: Manager          









[SIGNATURE PAGE TO NOTE AND WARRANT PURCHASE AGREEMENT]
 
 
27

--------------------------------------------------------------------------------

 
